Title: To John Adams from Benjamin Stoddert, 25 May 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 25 May 1799.

I have been so much engaged, in consequence of the Arrival of so many Vessels, that I have not been able to communicate so much information on the business of the Navy as I ought to have done. The United States—The Constitution, the Delaware, the Montezuma, the Herald, and the Revenue Cutters, Govr. Jay, the Virginia, the Scammel & Genl. Green, are all in different ports in the United States—And I fear the Constellation and the Insurgente, have also arrived, but of this I have no certain information. There is reason to expect daily in addition to these, the arrival of the Portsmouth, McNeill, the George Washington, Fletcher, and the Herald Preeble—There will still however be Vessels enough in the West Indies, to check the Privateers from Guadaloupe—and the most decisive measures shall be taken to get as many as may be necessary, of those that have arrived, back again to the Island. The Herald, I expect will sail from New Castle this Day, to cruise on the Coast—The Montezuma from the same place on Tuesday next, to St. Kitts—and I rely, that the Merrimack, Brown, has already sailed from Boston. The General Green—Perry, & the Genl Pinkey of 14 Guns and the Revenue Cutter South Carolina of 10—have been ordered to sail for the Havanna—& I hope are some distance on their way.
In a few Days I will do myself the honor to lay before you, a general view of the situation & employment of all the Vessels—
It was never intended that so many Vessels should be in port, in the United States at the sametime, as there are at present.—Barry came too soon, & ordered the return of those under his Command, too soon—Truxton has too, if he has retd. has come sooner than I intended—& will be.
I have the honor to be, with the highest respect & esteem / Sir Yr. Most Obedt Servt.

Ben Stoddert.